- BB&T Exhibit 99.1 Jan. 30, 2009 FOR IMMEDIATE RELEASE Contacts: ANALYSTS MEDIA Tamera Gjesdal Bob Denham Senior Vice President Senior Vice President Investor Relations Corporate Communications 733-3058 733-1475 Despite strong performance, BB&T will not pay bonuses to members of executive team WINSTON-SALEM, N.C.  BB&T Corporation (NYSE: BBT), which earned $1.5 billion in net income in 2008, said today that members of its executive team will not receive annual bonuses under its short-term incentive plan. We have traditionally set very difficult goals, and although we are among the top performers in the financial industry in 2008, we did not earn a bonus based on our targets, said Chief Executive Officer Kelly S. King. This has been an extremely difficult economic environment, even for well-capitalized and profitable financial institutions. BB&T is one of the strongest capitalized financial institutions in the industry. BB&Ts Tier I capital ratio, a measure of financial strength and soundness, is 12.0 percent, significantly higher than the governments safety threshold of 6 percent. BB&Ts total capital ratio is 17.1 percent, notably higher than the governments minimum ratio to be well capitalized of 10 percent. With $152 billion in assets, BB&T Corporation (NYSE: BBT) is the nations 12th largest financial holding company and operates more than 1,500 financial centers in 11 states and Washington, D.C. More information about the company is available at BBT.com. #
